JAMES CAMERON, Commissioner
(dissenting).
As stated in the order of the majority, the issue presented by the application for review is identical with that considered in Williams v. Southern Iron & Metal Company, claim #S-122405, in which the undersigned dissented from the majority. The only question is whether the carrier, under the circumstances, has, as a matter of law, declined to pay a claim on or before the twenty-first day after it has notice of same, so as to obligate itself to pay the claimants’ attorneys under section 440.34(1) of the Act.
In the Williams case the claimants were the mother of the deceased employee,, on behalf of herself and his minor child, his estranged wife, on behalf of herself and her own child, and a child alleged to be that of the deceased. In the present case the claimants are the mother of the deceased employee and his widow who was living apart from him at the time of death. In each of these cases the carrier did not deny liability for compensation, but gave notice of its willingness to pay compensation when the person or) persons entitled thereto were determined by the commission. The reasoning set forth in my dissent in the Williams case is equally applicable to the present one. The controversy is between the claimants— and the carrier should not be expected to pay the fees of attorneys retained by them to settle their respective rights when it has been ready and willing to pay compensation as soon as the respective interests of the parties were determined. Accordingly, I dissent from the order of the majority.